§
    VIRGINIA RUTH PHILLIPS A.K.A.
                                                                             No. 08-19-00167-CR
    VIRGINIA RUTH GREENE,
                                                         §
                                                                               Appeal from the
    Appellant,
                                                         §
                                                                              35th District Court
    v.
                                                         §
                                                                           of Brown County, Texas
    THE STATE OF TEXAS,
                                                         §
                                                                                (TC# CR25990)
    Appellee.
                                                         §


                                                     OPINION

         Appellant, Virginia Ruth Phillips, A.K.A. Virginia Ruth Greene, after a bench trial, appeals

the trial court’s finding of guilt of possession of a controlled substance—methamphetamine less

than one gram—in a drug free zone; TEXAS HEALTH & SAFETY CODE ANN. § 481.115. Appellant

argues the evidence is legally insufficient to support she (1) voluntarily possessed

methamphetamine in a drug free zone, and (2) entered the drug free zone knowingly or

intentionally. We disagree. 1

                                              BACKGROUND

                                            Factual Background

         Officer Smoot of the Early Police Department observed a Dodge Neon speeding on the

1200 block of Early Boulevard. Smoot conducted a traffic stop of the vehicle. The vehicle stopped

within—the designated area where the school buses are parked at the Early High School, which is


1
 This appeal was transferred from the Eleventh Court of Appeals, and we apply the precedent of that Court to the
extent required by TEX.R.APP.P. 41.3.
located approximately 300 feet away from the actual school building. Steve Darnell was the driver

of the vehicle and Appellant was the front passenger. When Smoot made contact with Darnell, he

seemed nervous, Smoot then learned Darnell was on parole for a drug-related offense. Darnell had

just left the residence of an individual who is known to have connections with narcotics, so Smoot

asked for consent to search the vehicle. Darnell declined and Smoot requested a canine unit to

search the vehicle.

       While waiting on the canine unit, Smoot asked Appellant whether marijuana or

methamphetamine was present in the vehicle; Appellant denied any drugs were in the vehicle.

Smoot testified he suspected deception when Appellant looked down towards the floorboard as

she denied possessing any drugs. Officer Sheedy arrived and requested Appellant to exit the

vehicle to conduct a pat-down search for weapons. A pocketknife was found on Appellant and

secured by the officers. Sheedy separated Appellant from the vehicle’s other occupants and

remained with Appellant throughout the search of the vehicle.

       Once the canine unit arrived, a positive alert was made to the presence of drugs in the

vehicle and the vehicle was then searched. A zippered pouch in the console cup holder of the

vehicle was found, containing what officers believed to be methamphetamine. All the occupants

of the vehicle were arrested. Lieutenant Bastardo, who was also present at the scene, transported

Appellant separately to the Brown County jail. Upon arrival, Bastardo warned Appellant she could

face additional charges if she brought any contraband into the jail. Bastardo then observed

Appellant reach into the front of her pants and retrieve a pouch, which she surrendered to him. A

lab test confirmed the pouch contained less than one gram of methamphetamine.

                                    Procedural Background

       Appellant was indicted for the offense of Possession of a Controlled Substance—



                                                2
methamphetamine less than one gram—in a drug free zone. After a bench trial, the court found

Appellant guilty. Appellant pled true to the allegations in the Notice of the State’s Intent to

Enhance Punishment Range and the trial court sentenced Appellant accordingly—ten years’

confinement.

                                          DISCUSSION

       In two issues, Appellant challenges the sufficiency of the evidence to support her

conviction. In Issue One, Appellant contends the evidence is legally insufficient to support she

voluntarily possessed methamphetamine within the drug free zone because as a passenger, she did

not have control over her presence in a drug free zone. In Issue Two, Appellant challenges the

drug free zone enhancement of the offense, claiming the evidence is insufficient to support she

knowingly or intentionally entered the drug free zone.

                             Standard of Review and Applicable Law

       We review claims of insufficiency of the evidence by viewing all the evidence in the light

most favorable to the prosecution to determine whether any rational trier of fact could have found

the essential elements of the offense beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S.

307, 318 (1979); Jenkins v. State, 493 S.W.3d 583, 597 (Tex.Crim.App. 2016); Wise v. State, 364

S.W.3d 900, 903 (Tex.Crim.App. 2012). A trial judge conducting a bench trial is the fact finder

who exclusively weighs the credibility of witnesses and their respective testimony. Tatro v. State,

580 S.W.3d 740, 743 (Tex.App.—Houston [14th Dist.] 2019, no pet.)(citing Adelman v. State, 828

S.W.2d 418, 421 (Tex.Crim.App. 1992)); see also TEX.CODE CRIM.PROC.ANN art. 38.04.

Reviewing courts may not re-evaluate the weight and credibility of the evidence and may not

substitute the fact finder’s judgment for their own. Williams v. State, No. 02-19-00190-CR, 2020

WL 6326150, *2 (Tex.App.—Fort Worth Oct. 29, 2020, no pet.)(mem. op., not designated for



                                                  3
publication)(citing Queeman v. State, 520 S.W.3d 616, 622 (Tex.Crim.App. 2017). Rather, “we

determine whether the necessary inferences are reasonable based on the evidence's cumulative

force when viewed in the light most favorable to the verdict.” Williams, 2020 WL 6326150, at *2;

see Villa v. State, 514 S.W.3d 227, 232 (Tex.Crim.App. 2017). When the record supports

conflicting inferences, a reviewing court must “presume that the factfinder resolved the conflicts

in favor of the prosecution” and defer to that determination. [Internal quotations omitted]. Wise,

364 S.W.3d at 903.

       Possession of a controlled substance requires showing a person did so knowingly or

intentionally. TEX.HEALTH & SAFETY CODE ANN. § 481.115(a). It is immaterial whether the

evidence establishing the defendant’s affirmative link to the illegal drugs in his possession is direct

or circumstantial; the accused's connection with possessing the contraband must merely be "more

than just fortuitous." Brown v. State, 911 S.W.2d 744, 747 (Tex.Crim.App. 1995). To support a

conviction, the State was required to show Appellant (1) exercised actual care, custody, control,

and management over the contraband; and (2) was conscious of her connection with the contraband

and knew the substance was contraband. Id. To enhance the offense from a state jail felony to a

third-degree felony, the State was required to prove Appellant possessed the illegal substance

within 1,000 feet of a school. TEX.HEALTH & SAFETY CODE ANN. § 481.134(d)(1). Reasonable

inferences fused from the defendant’s words, acts, and conduct suffice to prove intent and

knowledge. Patrick v. State, 906 S.W.2d 481, 487 (Tex.Crim.App. 1995); see also TEX.PENAL

CODE ANN § 6.03(a).

                                              Analysis

       In Issue One, Appellant contends the evidence is legally insufficient to support she

voluntarily possessed methamphetamine within a drug free zone. According to Appellant, her



                                                  4
absence of free will to physically drive the vehicle above the speed limit and subsequently stop

within a drug free zone amounted to "external factors,” rendering her conduct involuntary.

       As a general rule, a person commits an offense only if she voluntarily engages in the

conduct proscribed by law. TEX.PENAL CODE ANN. § 6.01(a)(“A person commits an offense only

if he voluntarily engages in conduct including an act, an omission, or possession.”). Involuntary

conduct is a defense to prosecution. Trujillo v. State, 227 S.W.3d 164, 169 (Tex.App.—Houston

[1st Dist.] 2006, pet. ref’d). When a person claims the involuntary act defense, she is conceding

her own body made the motion, but is denying responsibility for it. Rogers v. State, 105 S.W.3d

630, 639 n.30 (Tex.Crim.App. 2003). “Voluntariness, within the meaning of section 6.01(a), refers

only to one's own physical body movements.” [Internal quotations omitted]. Id. at 638. However,

the movement is not voluntary when those physical movements are the “nonvolitional result of

someone else's act, are set in motion by some independent non-human force, are caused by a

physical reflex or convulsion, or are the product of unconsciousness, hypnosis or other

nonvolitional impetus[.]” Id.

       The voluntariness of one’s conduct or bodily movements is separate from the issue of one’s

mental state. Adanandus v. State, 866 S.W.2d 210, 230 (Tex.Crim.App. 1993), cert. denied, 510

U.S. 1215 (1994); see also Avila v. State, 954 S.W.2d 830, 838-39 (Tex.App.—El Paso 1997, pet.

ref’d)(a voluntary act need not be the product of one’s free will). The unintended results derived

from one’s voluntary act suffices to assign criminal responsibility. Rogers, 105 S.W.3d at 638

(emphasizing that the “‘voluntary act requirement does not necessarily go to the ultimate act (e.g.,

pulling the trigger), but only that criminal responsibility for the harm must include an act that is

voluntary (e.g., pulling the gun, pointing the gun, or cocking the hammer.”)[Internal quotations

omitted].



                                                 5
       In the instant case, although Appellant attemps to avoid criminal responsibility by relying

on a combination of "external factors" as the cause of the traffic stop and her ultimate arrest, her

choice to ride in the vehicle while possessing methamphetamine suffices to support voluntariness.

During the search, Officer Sheedy monitored Appellant until she was separately transported to the

jail. It was only until Appellant arrived at the jail, and after Lieutenant Bastardo admonished her

about contraband in the jail, that Appellant gave him the methamphetamine secreted on her person.

Appellant has failed to assert any claim of involuntary bodily movements or any nonvolitional

impetus in possessing the methamphetamine. There is no indication that Appellant was coerced to

possess the methamphetamine, or that some non-human factor set in motion her exercise and

control over the contraband. Appellant voluntarily rode as a passenger in the vehicle that was

stopped by law enforcement while she voluntarily possessed methamphetamine on her person. We

find the evidence is legally sufficient to support that a reasonable fact finder could have found

Appellant voluntarily possessed methamphetamine in a drug free zone beyond a reasonable doubt.

Issue One is overruled.

       In Issue Two, Appellant argues the evidence is legally insufficient to support her conviction

because the State failed to show she knowingly was in a drug free zone. Though precedent

established in White v. State, 480 S.W.3d 824 (Tex.App.—Texarkana 2015), aff'd, 509 S.W.3d

307 (Tex.Crim.App. 2017) confirms otherwise, Appellant contends the recent United States

Supreme Court decision Rehaif v. United States, 139 S.Ct. 2191, 2192 (2019) controls, in which

the Court applied a mental culpable state requirement into a statute without a mens rea element.

       Enhancing the offense of possession of a controlled substance of less than one gram from

a state jail felony to at third-degree felony only requires the State to show possession took place

within 1,000 feet of a school:



                                                 6
        An offense otherwise punishable under Section . . . 481.115(b) . . . is a felony of
        the third degree if it is shown on the trial of the offense that the offense was
        committed:
        (1) in, on, or within 1,000 feet of any real property that is owned, rented, or leased
        to a school or school board . . . .

TEX.HEALTH & SAFETY CODE ANN. § 481.134(d). We rely on the Court’s holding in White, which

expressly states, the "State need not prove a culpable mental state with respect to the location of

the offense.” White, 480 S.W.3d at 827. However, determining whether White applies hinges on

whether Rehaif controls.

        In Rehaif, the defendant secured a nonimmigrant student visa, but the government later

revoked his nonimmigrant status. 139 S.Ct. at 2194. The defendant was later prosecuted after he

shot two firearms at a firing range under a federal statute that made it “unlawful for any person . .

. , being an alien . . . illegally or unlawfully in the United States, [to] possess . . . any firearm or

ammunition.” Id. at 2195. The defendant argued knowledge of one’s status is not required for a

conviction because the statute fails to expressly require the element of knowledge of one’s status

while possessing a firearm. Id. at 2194. The Court ultimately incorporated a mens rea requirement

into the statute and required the government to prove the defendant knew his illegal status barred

him from possessing a firearm. Id. at 2200. However, the Court's reasoning rested on the

lawfulness of the underlying offense, emphasizing:

        Scienter requirements advance [Blackstone’s principle of ‘a vicious will’] by
        helping to separate wrongful from innocent acts. That is the case here. Possessing
        a gun can be entirely innocent. It is the defendant's status, not his conduct alone,
        that makes the difference. Without knowledge of that status, a defendant may lack
        the intent needed to make his behavior wrongful. [Emphasis in orig.].

Rehaif, 139 S.Ct. at 2192, (Syllabus at 2195-97).

        In the present case, Rehaif is distinguishable because unlike possessing firearms,

possessing methamphetamine in any amount is unlawful. The Court in Rehaif reasoned that



                                                   7
“[a]pplying the word ‘knowingly’ to the defendant's status in [the statute] helps advance the

purpose of scienter, for it helps to separate wrongful from innocent acts. Assuming compliance

with ordinary licensing requirements, the possession of a gun can be entirely innocent.” Id. at 2197.

As the Court in Rehaif demonstrated, there are circumstances in which someone can possess a

firearm lawfully; however, that is not the circumstance in the present case—possessing

methamphetamine is always unlawful and applying a knowledge requirement to the statute would

not advance the purpose of scienter. Accordingly, Appellant’s argument that Rehaif controls is

unpersuasive.

       Given that Rehaif is inapplicable, we apply White. The State was not required to show

Appellant knowingly or intentionally entered a drug free zone; the State was only required to show

Appellant was within 1,000 feet of real property owned, leased, or rented by a school to support

the enhancement of the offense. See TEX.HEALTH & SAFETY CODE ANN. § 481.134(d).

       The traffic stop occurred within a school bus parking facility owned by the Early High

School, which was located 300 feet away from the school—well within 1,000 feet as statutorily

required. During the traffic stop, Appellant underwent a pat-down search and was subsequently

separated from the other occupants of the vehicle—Officer Sheedy remained with Appellant

throughout the search of the vehicle. Lieutenant Bastardo then transported Appellant separately to

the Brown County jail where Appellant surrendered a pouch she possessed on her person, which

a lab test later confirmed contained methamphetamine. Because the State was only required to

show Appellant possessed methamphetamine within a drug free zone, we find a reasonable fact

finder could have found Appellant possessed methamphetamine while she was within 1,000 feet

of a school. The evidence is legally sufficient to support the enhancement from a state jail felony

to a third-degree felony for possessing a controlled substance less than one gram in a drug free



                                                 8
zone. Issue Two is overruled.

                                        CONCLUSION

       For these reasons, we affirm.



November 30, 2020
                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.

(Do Not Publish)




                                                  9